PER CURIAM.
Mr. Lindquist appeals the nonfinal order denying his motions to dismiss for lack of in personam jurisdiction, to quash attempted service of process, and to strike. Because the trial court did not abuse its discretion in denying these motions, and the trial court’s findings of fact were not clearly erroneous, we affirm.
Our review is strictly limited to the sole issue concerning whether the trial court was correct in its finding that Mr. Lind-quist lacked the sufficient mental capacity to change his domicile from Florida, to Ohio at the time he moved. While there was conflicting evidence on this point, there was evidence which supported the trial court’s ruling and we are compelled to affirm the finder of fact in such situations. In affirming, this court in no way suggests that Mr. Lindquist lacked the requisite mental capacity as to other issues which will ultimately be addressed when the trial court considers the merits of the case. Indeed, we are hopeful that the trial court will carefully consider the quality of the evidence on the sensitive issue of mental capacity.
Affirmed.
PARKER, C.J., and WHATLEY and SALCINES, JJ., Concur.